DETAILED ACTION
This is the second Office action of Application No. 16/613,131 in response to the amendment filed on May 12, 2022. Claims 16-31 are pending. By preliminary amendment, claims 1-15 have been canceled. By this amendment claims 16-18, 27, and 31 are currently amendment. Claims 23-24, 26, 28, and 30 were previously withdrawn.
	
Response to Arguments
Applicant’s arguments, see page 5, filed 5/12/2022, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the claims have been withdrawn. Additionally, the amendment to claim 21 had a new informality of a missing word and has been addressed through examiner’s amendment below.
Applicant’s arguments, see page 5, filed 5/12/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the amendments overcome the rejections. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 
Applicant’s arguments, see page 6, filed 5/12/2022, with respect to the 35 U.S.C. 102 rejection using Lieshout (European Document EP2894374) to claims 16-22 and 25 have been fully considered and are persuasive.  More particularly, the examiner agrees with the argument about the added amendments “Applicant notes that the spring 7 has pins 21, 23 that form the stop and extend into holes in the gears 3, 5 beyond the surfaces of the gears 3, 5 that face each other…this reference fails to teach, disclose, suggest or even hint at the claimed features of the first and the second spur gears have axial end faces that axially face each other... and an entirety of the spring is arranged axially between the axial end face of the first sour gear and the axial end face of the second spur gear.” The 35 U.S.C. 102 rejection using Lieshout has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 5/12/2022, with respect to the 35 U.S.C. 102 rejection using Ho (European Document EP1837558) to claims 16 and 29  have been fully considered and are persuasive.  More particularly, the examiner agrees with the argument about the added amendments on page 7, “Applicant notes that the ends 731, 732 of the spring 73 extend into the holes 714, 723 in the gears 71, 72 beyond the surfaces of the gears 71, 72 that face each other…this reference fails to teach, disclose, suggest or even hint at the claimed features of the first and the second spur gears have axial end faces that axially face each other... and an entirety of the spring is arranged axially between the axial end face of the first sour gear and the axial end face of the second spur gear.” The 35 U.S.C. 102 rejection using Ho has been withdrawn. 
Applicant’s arguments, see pages 7-8 , filed , with respect to 5/12/2022, with respect to the 35 U.S.C. 102 rejection using Watanabe (Japanese documents JPH02129434) to claim 31 have been fully considered and are persuasive. More particularly, the examiner agrees with the argument about the added amendments “Applicant notes that the ends 10a, 10b of the spring 10 extend into the holes 7a, 7b in the gears7A, 7B beyond the surfaces of the gears 7A, 7B that face each other…this reference fails to teach, disclose, suggest or even hint at the claimed features of the first and the second spur gears have axial end faces that axially face each other and an entirety of the spring is arranged axially between the axial end face of the first sour gear and the axial end face of the second spur gear”. The 35 U.S.C. 102 rejection using Watanabe has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 21, line 3, element “axial end face” has been changed to –the axial end face--.

Allowable Subject Matter
Claims 16-31 are allowed. Claims 23-24, 26, 28, and 30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I and II, as set forth in the Office action mailed on 8/31/2021, is hereby withdrawn and claims 23-24, 26, 28, and 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the statement of reasons for allowance for this claim was provided in the Office action dated 1/21/2022.
	Regarding claim 16, the prior art does not disclose or render obvious the gearwheel comprising: an entirety of the spring is arranged axially between the axial end face of the first spur gear and the axial end face of the second spur gear, in combination with the other elements required by the claim.
	Regarding claim 31, the prior art does not disclose or render obvious the gearwheel comprising: first spur gear having an axial end face and a second spur gear having an axial end face, the first and the second spur gears being coaxially aligned with one another along a common rotational axis such that the axial end face of the first spur gear axially faces the end face of the second spur gear and the first and the second spur gears are axially spaced apart from one another by a gap; an open spring ring being supported in the gap, entirely between the axial end faces of the first and the second spur gears, in combination with the other elements required by the claim.
	Claims 17-26 and 28-30 are allowed for being dependent on an allowed claim.
The closest prior art, Lieshout (European Document EP2894374), Ho (European Document EP1837558), and Watanabe (Japanese documents JPH02129434), do not disclose an entirety of the spring is arranged axially between the axial end face of the first spur gear and the axial end face of the second spur gear as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W. /Examiner, Art Unit 3659